Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Status of Claims
This office action for the 16/718467 application is in response to the communications filed April 27, 2022. 
Claims 1 and 4-7 were amended April 27, 2022. 
Claims 1-7 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of acquire biological data of a subject obtained from a physical sensor communicatively coupled to a portable terminal of the subject, the biological data comprising at least blood pressure data, an electrocardiogram, or a pulse rate, estimate a remaining amount of medicine prescribed to the subject, determine an urgency level regarding the subject’s visit to medical personnel based on a combined interpretation of the biological data and the remaining amount of the medicine, wherein said combined interpretation is configured to trigger different output in a case where the biological data deviates from a normal condition by at least a predetermined amount and the remaining amount of medicine is below a threshold, in a case where the biological data deviates from a normal condition by at least the predetermined amount and the remaining amount of the medicine is above the threshold, and in a case where the biological data does not deviate from a normal condition by at least the predetermined amount and the remaining amount of medicine is below the threshold, indicate, to the subject or the medical personnel, the urgency level, generate display data that configures a display screen including a biological data display indicating the biological data, a remaining medicine amount display indicating the remaining amount, and an urgency level display indicating the urgency level. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “An apparatus comprising: a memory and a processor configured to:” and “output the display data”, an apparatus comprising: a memory and a processor configured to: acquire biological data of a subject obtained from a physical sensor communicatively coupled to a portable terminal of the subject, the biological data comprising at least blood pressure data, an electrocardiogram, or a pulse rate, estimate a remaining amount of medicine prescribed to the subject, determine an urgency level regarding the subject’s visit to medical personnel based on a combined interpretation of the biological data and the remaining amount of the medicine, wherein said combined interpretation is configured to trigger different output in a case where the biological data deviates from a normal condition by at least a predetermined amount and the remaining amount of medicine is below a threshold, in a case where the biological data deviates from a normal condition by at least the predetermined amount and the remaining amount of the medicine is above the threshold, and in a case where the biological data does not deviate from a normal condition by at least the predetermined amount and the remaining amount of medicine is below the threshold, indicate, to the subject or the medical personnel, the urgency level, generate display data that configures a display screen including a biological data display indicating the biological data, a remaining medicine amount display indicating the remaining amount, and an urgency level display indicating the urgency level and output the display data in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“output the display data” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “An apparatus comprising a memory, and a processor configured to”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“output the display data” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “generate the display data configuring the display screen including the remaining medicine amount display that varies depending on the remaining amount” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the processor is further configured to” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3,
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“estimate the remaining amount based on a date on which the medicine is prescribed, the number of days for which the medicine is prescribed, and information related to medication input by the subject” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the processor is further configured to” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of acquire biological data of a subject obtained from a physical sensor communicatively coupled to a portable terminal of the subject, the biological data comprising at least blood pressure data, an electrocardiogram, or a pulse rate, estimate a remaining amount of medicine prescribed to the subject, determine an examination support message for supporting examination of the subject by medical personnel from a plurality of candidates based on a combined interpretation of the biological data and the remaining amount of the medicine, wherein said combined interpretation is configured to trigger different output in a case where the biological data deviates from a normal condition by at least a predetermined amount and the remaining amount of medicine is below a threshold, in a case where the biological data deviates from a normal condition by at least the predetermined amount and the remaining amount of the medicine is above the threshold, and in a case where the biological data does not deviate from a normal condition by at least the predetermined amount and the remaining amount of medicine is below the threshold, indicate, to the subject or the medical personnel, the examination support message, generate display data that configures a display screen including a biological data display indicating the biological data, a remaining medicine amount display indicating the remaining amount, and the examination support message. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “An apparatus comprising a memory, and a processor configured to:” and “output the display data”, an apparatus comprising a memory, and a processor configured to: acquire biological data of a subject obtained from a physical sensor communicatively coupled to a portable terminal of the subject, the biological data comprising at least blood pressure data, an electrocardiogram, or a pulse rate, estimate a remaining amount of medicine prescribed to the subject, determine an examination support message for supporting examination of the subject by medical personnel from a plurality of candidates based on a combined interpretation of the biological data and the remaining amount of the medicine, wherein said combined interpretation is configured to trigger different output in a case where the biological data deviates from a normal condition by at least a predetermined amount and the remaining amount of medicine is below a threshold, in a case where the biological data deviates from a normal condition by at least the predetermined amount and the remaining amount of the medicine is above the threshold, and in a case where the biological data does not deviate from a normal condition by at least the predetermined amount and the remaining amount of medicine is below the threshold, indicate, to the subject or the medical personnel, the examination support message, generate display data that configures a display screen including a biological data display indicating the biological data, a remaining medicine amount display indicating the remaining amount, and the examination support message and output the display data in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“output the display data” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “An apparatus comprising a memory, and a processor configured to:”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“output the display data” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 5, 
Claim 5 is substantially similar to claim 1. Accordingly, claim 5 is rejected for the same reasons as claim 1. 
As per claim 6, 
Claim 6 is substantially similar to claim 1. Accordingly, claim 6 is rejected for the same reasons as claim 1.
“A non-transitory computer readable medium storing a computer program which is executed by a computer to provide the steps of” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “A non-transitory computer readable medium storing a computer program which is executed by a computer to provide the steps of”
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 is substantially similar to claim 4. Accordingly, claim 7 is rejected for the same reasons as claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tonna et al. (US 2017/0229006; herein referred to as Tonna) in view of Sekura (US 2010/00045466). 
As per claim 1, 
Tonna teaches an apparatus comprising: a memory and a processor:
(Paragraph [0111] of Tonna. The teaching describes principles of the present disclosure may be reflected in a computer program product on a machine-readable storage medium having machine-readable program code means embodied in the storage medium. Any tangible, non-transitory machine-readable storage medium may be utilized, including magnetic storage devices (hard disks, floppy disks, and the like), optical storage devices (CD-ROMs, DVDs, Blu-ray discs, and the like), flash memory, and/or the like.)
Tonna further teaches acquire biological data of a subject obtained from a physical sensor communicatively coupled to a portable terminal of the subject, the biological data comprising at least blood pressure data, an electrocardiogram, or a pulse rate and estimate a remaining amount of medicine prescribed to the subject:
(Paragraphs [0062] and [0063] and Figure 3 of Tonna. The teaching describes that the patient devices 170A-N of FIG. 3 may be configured to detect alarm condition(s) in response to certain events and/or triggers. For example, a patient device 170A-N may perform a blood pressure monitoring function, and may detect an alarm condition in response to measuring a blood pressure value that is lower than a threshold. The PD integration module 120 may be configured to interface with patient devices 170A-N, as disclosed herein. Another patient device 170A-N may be configured to provide drug delivery services, and may be configured to detect an alarm condition in response to an amount of remaining medication falling below a threshold.)
Tonna further teaches determine an urgency level regarding the subject’s visit to medical personnel based on a combined interpretation of the biological data and the remaining amount of the medicine, wherein said combined interpretation is configured to trigger different output in a case where the biological data deviates from a normal condition by at least a predetermined amount and the remaining amount of medicine is below a threshold, in a case where the biological data deviates from a normal condition by at least the predetermined amount and the remaining amount of the medicine is above the threshold, and in a case where the biological data does not deviate from a normal condition by at least the predetermined amount and the remaining amount of medicine is below the threshold:
(Paragraphs [0015], [0062], [0069] and [0092] and Figures 3 and 4 of Tonna. The teaching describes that the patient monitoring system has multiple monitoring devices monitoring the patient condition. Two of these kinds of monitors are a blood pressure monitor and a drug delivery monitor which may be configured to detect an alarm condition in response to an amount of remaining medication falling below a threshold. The evaluation module 334 may be configured to determine information identifying the condition and/or event that triggered detection of the alarm condition at the patient device 170A-N, which may be extracted and/or parsed from state data 172A-N acquired from the patient device 170A-N. Such information may include, but is not limited to: monitoring data that triggered the alarm condition (e.g., a blood pressure value below a threshold), status data that triggered the alarm condition (e.g., less than a threshold amount of remaining medication). The alarm manager may be configured to assign criticality levels to alarm notifications based on one or more of: characteristics of patients corresponding to the alarm notifications, characteristics of patient devices corresponding to the alarm notifications, and alarm conditions corresponding to the alarm notifications. The alarm notification may indicate the assigned criticality level. The alarm which includes criticality data and the alarm condition data differs depending on the detected conditions. For example, when a patient has low blood pressure and low medication supply, the output to the system would be an alarm for low blood pressure with an assignment of CL=Low and an alarm for drug replenishment with an assignment of CL=Low, RT=pharm. When a patient has low blood pressure, has a heart condition and medication is higher than a threshold, the output to the system would be would be an alarm for low blood pressure with an assignment of CL=High, RT=cardiologist. When a patient has normal blood pressure and low medication supply, the output to the system would be an alarm for drug replenishment with an assignment of CL=Low, RT=pharm)
Tonna further discloses indicate, to the subject or the medical personnel, the urgency level generate display data that configures a display screen including a biological data display indicating the biological data, a medicine display indicating the information about the drug delivery, and an urgency level display indicating the urgency level and output the display data:
(Paragraph [0076] of Tonna. The teaching describes alarm notifications 132 generated by the evaluation module 334 may comprise electronic data that describes the alarm condition, identifies the patient device 170A-N corresponding to the alarm condition, identifies the patient area 180 and/or patient 182 corresponding to the alarm condition, assigns a criticality level to the alarm condition, assigns a response type to the condition, and so on. The electronic data may comprise markup content configured for rendering and display by a computing device 155. The alarm notifications 132 may further comprise response instructions requesting one or more of verification of receipt of the alarm notification 132, acceptance of responsibility for the alarm condition, confirmation that the alarm condition has been resolved, and so on. The alarm notifications 132 generated by the evaluation module 334 may define interface components to provide the requested response(s), such as a “verify receipt” interface button, an “accept responsibility” button, and/or the like.)
Tonna does not explicitly teach generate display data that configures a display screen including a remaining medicine amount display indicating the remaining amount. 
However, Sekura teaches generate display data that configures a display screen including a remaining medicine amount display indicating the remaining amount:
(Paragraphs [0010], [0075] and [0076] of Sekura. The teaching describes a prescription compliance device that maintains a count of the number of doses remaining in a patient's prescription and displays the count so that a patient will know when to have the prescription refilled. Upon taking the first dose, the patient presses the event switch 4 which records the taking of the medication and causes the microcontroller to automatically calculate the time/meal at which the next dose of medication must be taken according to the selected regimen and to effect the display of this time on the display 3 (Step S39). The microcontroller also subtracts the dose taken from the total number of doses in the prescription to update the count of remaining doses. Likewise, at the end of each day the microcontroller subtracts one from the total number of days in the prescription to update the count of remaining days.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the medicine display indicating the information about the drug delivery in the teaching of Tonna, to include the medication amount display data in Sekura. Paragraph [0143] of Sekura teaches that it is advantageous to a person taking medication to know when a medication will run out so they can plan for events that may cause a disruption in medication delivery, such as going on vacation. This suggests that when applied to the patient area situation in Tonna where a patient’s medication delivery is being monitored, a user responsible for taking care of the patient would have wanted to know how much medication is left so they can plan for events that may cause a disruption in medication delivery. One of ordinary skill in the art would have modified the teaching of Tonna with the teaching of Sekura based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Tonna and Sekura teaches the limitations of claim 1. 
Sekura further teaches wherein the processor is further configured to generate the display data configuring the display screen including the remaining medicine amount display that varies depending on the remaining amount. 
(Paragraphs [0010], [0075] and [0076] of Sekura. The teaching describes a prescription compliance device that maintains a count of the number of doses remaining in a patient's prescription and displays the count so that a patient will know when to have the prescription refilled. Upon taking the first dose, the patient presses the event switch 4 which records the taking of the medication and causes the microcontroller to automatically calculate the time/meal at which the next dose of medication must be taken according to the selected regimen and to effect the display of this time on the display 3 (Step S39). The microcontroller also subtracts the dose taken from the total number of doses in the prescription to update the count of remaining doses. Likewise, at the end of each day the microcontroller subtracts one from the total number of days in the prescription to update the count of remaining days.)
As per claim 3,
The combined teaching of Tonna and Sekura teaches the limitations of claim 1. 
Sekura further teaches wherein the processor is further configured to estimate the remaining amount based on a date on which the medicine is prescribed, the number of days for which the medicine is prescribed, and information related to medication input by the subject. 
(Paragraphs [0010], [0075] and [0076] of Sekura. The teaching describes a prescription compliance device that maintains a count of the number of doses remaining in a patient's prescription and displays the count so that a patient will know when to have the prescription refilled. Upon taking the first dose, the patient presses the event switch 4 which records the taking of the medication and causes the microcontroller to automatically calculate the time/meal at which the next dose of medication must be taken according to the selected regimen and to effect the display of this time on the display 3 (Step S39). The microcontroller also subtracts the dose taken from the total number of doses in the prescription to update the count of remaining doses. Likewise, at the end of each day the microcontroller subtracts one from the total number of days in the prescription to update the count of remaining days.)
As per claim 4,
 Tonna teaches an apparatus comprising: a memory and a processor:
(Paragraph [0111] of Tonna. The teaching describes principles of the present disclosure may be reflected in a computer program product on a machine-readable storage medium having machine-readable program code means embodied in the storage medium. Any tangible, non-transitory machine-readable storage medium may be utilized, including magnetic storage devices (hard disks, floppy disks, and the like), optical storage devices (CD-ROMs, DVDs, Blu-ray discs, and the like), flash memory, and/or the like.)
Tonna further teaches acquire biological data of a subject obtained from a physical sensor communicatively coupled to a portable terminal of the subject, the biological data comprising at least blood pressure data, an electrocardiogram, or a pulse rate and estimate a remaining amount of medicine prescribed to the subject:
(Paragraphs [0062] and [0063] and Figure 3 of Tonna. The teaching describes that the patient devices 170A-N of FIG. 3 may be configured to detect alarm condition(s) in response to certain events and/or triggers. For example, a patient device 170A-N may perform a blood pressure monitoring function, and may detect an alarm condition in response to measuring a blood pressure value that is lower than a threshold. The PD integration module 120 may be configured to interface with patient devices 170A-N, as disclosed herein. Another patient device 170A-N may be configured to provide drug delivery services, and may be configured to detect an alarm condition in response to an amount of remaining medication falling below a threshold.)
Tonna further teaches determine an examination support message for supporting examination of the subject by medical personnel from a plurality of candidates based on a combined interpretation of the biological data and the remaining amount of the medicine, wherein said combined interpretation is configured to trigger different output in a case where the biological data deviates from a normal condition by at least a predetermined amount and the remaining amount of medicine is below a threshold, in a case where the biological data deviates from a normal condition by at least the predetermined amount and the remaining amount of the medicine is above the threshold, and in a case where the biological data does not deviate from a normal condition by at least the predetermined amount and the remaining amount of medicine is below the threshold:
(Paragraphs [0015], [0062], [0069] and [0092] and Figures 3 and 4 of Tonna. The teaching describes that the patient monitoring system has multiple monitoring devices monitoring the patient condition. Two of these kinds of monitors are a blood pressure monitor  and a drug delivery monitor which may be configured to detect an alarm condition in response to an amount of remaining medication falling below a threshold. The evaluation module 334 may be configured to determine information identifying the condition and/or event that triggered detection of the alarm condition at the patient device 170A-N, which may be extracted and/or parsed from state data 172A-N acquired from the patient device 170A-N. Such information may include, but is not limited to: monitoring data that triggered the alarm condition (e.g., a blood pressure value below a threshold), status data that triggered the alarm condition (e.g., less than a threshold amount of remaining medication). The alarm manager may be configured to assign criticality levels to alarm notifications based on one or more of: characteristics of patients corresponding to the alarm notifications, characteristics of patient devices corresponding to the alarm notifications, and alarm conditions corresponding to the alarm notifications. The alarm notification may indicate the assigned criticality level. The alarm which includes criticality data and the alarm condition data differs depending on the detected conditions. For example, when a patient has low blood pressure and low medication supply, the output to the system would be an alarm for low blood pressure with an assignment of CL=Low and an alarm for drug replenishment with an assignment of CL=Low, RT=pharm. When a patient has low blood pressure, has a heart condition and medication is higher than a threshold, the output to the system would be would be an alarm for low blood pressure with an assignment of CL=High, RT=cardiologist. When a patient has normal blood pressure and low medication supply, the output to the system would be an alarm for drug replenishment with an assignment of CL=Low, RT=pharm)
Tonna further teaches indicate, to the subject or the medical personnel, the examination support message, generate display data that configures a display screen including a biological data display indicating the biological data, a medicine display indicating the information about the drug delivery, and the examination support message and output the display data: 
(Paragraph [0076] of Tonna. The teaching describes alarm notifications 132 generated by the evaluation module 334 may comprise electronic data that describes the alarm condition, identifies the patient device 170A-N corresponding to the alarm condition, identifies the patient area 180 and/or patient 182 corresponding to the alarm condition, assigns a criticality level to the alarm condition, assigns a response type to the condition, and so on. The electronic data may comprise markup content configured for rendering and display by a computing device 155. The alarm notifications 132 may further comprise response instructions requesting one or more of verification of receipt of the alarm notification 132, acceptance of responsibility for the alarm condition, confirmation that the alarm condition has been resolved, and so on. The alarm notifications 132 generated by the evaluation module 334 may define interface components to provide the requested response(s), such as a “verify receipt” interface button, an “accept responsibility” button, and/or the like.)
Tonna does not explicitly teach generate display data that configures a display screen including a remaining medicine amount display indicating the remaining amount. 
However, Sekura teaches generate display data that configures a display screen including a remaining medicine amount display indicating the remaining amount:
(Paragraphs [0010], [0075] and [0076] of Sekura. The teaching describes a prescription compliance device that maintains a count of the number of doses remaining in a patient's prescription and displays the count so that a patient will know when to have the prescription refilled. Upon taking the first dose, the patient presses the event switch 4 which records the taking of the medication and causes the microcontroller to automatically calculate the time/meal at which the next dose of medication must be taken according to the selected regimen and to effect the display of this time on the display 3 (Step S39). The microcontroller also subtracts the dose taken from the total number of doses in the prescription to update the count of remaining doses. Likewise, at the end of each day the microcontroller subtracts one from the total number of days in the prescription to update the count of remaining days.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the medicine display indicating the information about the drug delivery in the teaching of Tonna, to include the medication amount display data in Sekura. Paragraph [0143] of Sekura teaches that it is advantageous to a person taking medication to know when a medication will run out so they can plan for events that may cause a disruption in medication delivery, such as going on vacation. This suggests that when applied to the patient area situation in Tonna where a patient’s medication delivery is being monitored, a user responsible for taking care of the patient would have wanted to know how much medication is left so they can plan for events that may cause a disruption in medication delivery. One of ordinary skill in the art would have modified the teaching of Tonna with the teaching of Sekura based on this incentive without yielding unexpected results.
As per claim 5, 
Claim 5 is substantially similar to claim 1. Accordingly, claim 5 is rejected for the same reasons as claim 1. 
As per claim 6, 
Claim 6 is substantially similar to claim 1. Accordingly, claim 6 is rejected for the same reasons as claim 1.
As per claim 7, 
Claim 7 is substantially similar to claim 4. Accordingly, claim 7 is rejected for the same reasons as claim 4.

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. 
The applicant argues that the pending claims do not recite any abstract ideas. The applicant supports this argument by stating that the pending claims do not recite a “certain method of organizing human activity” for any reason.
The examiner respectfully disagrees. The expedite discussion, the examiner will clarify his position. A human person can “acquire biological data obtained from a physical sensor”. A human person can “estimate a remaining amount of medicine”. A human person can “determine an urgency level” or “determine an examination support message”. A human person can “indicate, to the subject or the medical personnel”. A human person can “generate display data that configures a display screen”. All of these steps recited by the pending claims are fundamentally personal activity that a human can perform. The context of the pending claims is that an apparatus is doing these steps instead of a human. But this consideration does is not relevant to determining whether a claim recites an abstract idea; it is an additional element that is considered in Step 2A Prong 2 and/or Step 2B. This conclusion is based on the analysis of the express language of the claims. Accordingly, the pending claims recite an abstract idea, specifically “Certain Methods of Organizing Human Activity” in the form of “managing personal behavior or relationships or interactions between people”. 
The applicant further argues that the claimed invention integrates the alleged abstract idea into a practical application. 
First the applicant argues that the claimed invention provides a technical solution to a technical problem thereby establishing an improvement to technology. The applicant here draws parallels between the user interface in Example 37 and the claimed output of display data.
The examiner respectfully disagrees with this argument. There is no similarity between the claims of Example 37 and the pending claims. For example, Example 37 the method automatically determined where specific icons in a GUI should be based on the use of reach icon. The pending claims have no such similarity. The pending claims merely collect patient data, analyze it and display a result of the analysis. Beyond this, the applicant has failed to point out how any alleged improvement in the claim is solving a technical problem. The applicant cites “solving problems in the field of remote medical treatment” as the problem to be solved but failed to demonstrate any technological aspect as contributing to this problem. Further the ability of a physician to properly diagnose a patient, the determination of whether a medicine is effective for the patient and whether nor not to prescribe medication has nothing to do with the claimed technology. All of those decisions are purely based on the physician’s judgement. The claimed output of display data merely displays data, it doesn’t change how that data is displayed as seen in Example 37.
Second the applicant argues that the claimed invention requires a particular machine or manufacture that is integral to the claim and alleges that the examiner has conflated his analysis of Step 2A Prong 2 and Step 2B, resulting in an improper response to the applicant’s arguments. 
The examiner respectfully disagrees. The examiner has not made an improper response and will clarify as to why because it appears that the applicant has misunderstood the examiner’s position. The argument is that the claims require a particular machine that is integral to the claim and is therefore a practical application of the abstract idea. This is not the case. There is nothing in the applicant’s disclosure to suggest that a particular machine is used consistent with MPEP 2016.05(b). The applicant’s as-filed specification at Page 15, Lines 3-25 describe that apparatus upon which the claimed processor executes the claims steps. There, the specification describes a generic set-up which would permit any generic computer to implement the steps of the claim. This alone fails the particularity test described in MPEP 22106.05(b)(I) which shows that to determine whether a machine is particular to the claims is the degree to which the machine in the claim can be specifically identified (not any and all machines). Because neither the claims in particular, or the disclosure in general require a particular machine, this argument is not persuasive. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the new combination of references used in the current rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686     

/JOHN P GO/Primary Examiner, Art Unit 3686